UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4193
KENNSWORTH LLOYD MCLENNON,
a/k/a Anthony Lee Pottinger,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-266)

                      Submitted: March 10, 2003

                      Decided: March 27, 2003

     Before NIEMEYER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Ronnie M. Mitchell, MITCHELL, BREWER, RICHARDSON,
ADAMS, BURGE & BOUGHMAN, Fayetteville, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.
2                    UNITED STATES v. MCLENNON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kennsworth Lloyd McLennon appeals his conviction and 240-
month sentence for possession with intent to distribute cocaine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) (2000), and possession
with intent to distribute crack, in violation of 21 U.S.C. §§ 841(a)(1)
and (b)(1)(A) (2000) and 18 U.S.C. § 2 (2000). McLennon raises sev-
eral claims of error. Finding none, we affirm.

   McLennon first claims the evidence was insufficient to convict
him. To determine whether there was sufficient evidence to support
a conviction, this court considers whether, taking the evidence in the
light most favorable to the Government, any reasonable trier of fact
could have found the defendant guilty beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942). This court does not
weigh the evidence or determine the credibility of the witnesses.
Rather, the jury verdict must be upheld if there is substantial evidence
to support the verdict. Id.; United States v. Murphy, 35 F.3d 143, 148
(4th Cir. 1994). A defendant challenging the sufficiency of the evi-
dence to support his conviction faces a heavy burden. United States
v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997). With these standards
in mind, we find the evidence was sufficient to support McLennon’s
convictions.

   Second, McLennon argues that the district court erred in denying
his motion to suppress evidence. The district court’s findings of fact
in ruling on a motion to suppress are reviewed for clear error, while
its legal conclusions are reviewed de novo. United States v. Rusher,
966 F.2d 868, 873 (4th Cir. 1992). The record demonstrates that
McLennon was not an "overnight guest" in the sense contemplated by
Minnesota v. Olson, 495 U.S. 91, 96-97 (1990), but was instead
"merely present with the consent of the householder." See Minnesota
v. Carter, 525 U.S. 83, 90 (1998). Accordingly, he did not have a rea-
                     UNITED STATES v. MCLENNON                         3
sonable expectation of privacy in the area searched. Alternatively, we
find the execution of the search to be reasonable given the presence
of exigent circumstances. See United States v. Kennedy, 32 F.3d 876,
882 (4th Cir. 1994). Therefore, the district court did not err in denying
the suppression motion.

   McLennon next contends that the district court erred in instructing
the jury that it could consider the fact that McLennon carried a false
identification document when he was arrested as evidence of con-
sciousness of guilt. The district court’s decision to give a requested
jury instruction and the content of that instruction are reviewed for
abuse of discretion. United States v. Russell, 971 F.2d 1098, 1107 (4th
Cir. 1992). We find that the district court did not abuse its discretion
in giving the instruction, but that even if it did, any error was harm-
less beyond a reasonable doubt. United States v. Obi, 239 F.3d 662
(4th Cir.), cert. denied, 534 U.S. 835 (2001).

   McLennon argues that the Government should have turned over to
the defense an allegedly exculpatory videotape. Nothing in the record
supports the claim that the Government refused to produce the tape,
and we find this contention to be meritless.

   McLennon raises two issues concerning his sentence. First,
McLennon contends the district court erred in applying a two-level
adjustment to his base offense level, pursuant to USSG § 2D1.1(b)(1),
for possession of a firearm during the offense. The sentencing court’s
factual findings are reviewed for clear error, while its applications of
the Sentencing Guidelines are reviewed de novo. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). "In order to prove that
a weapon was present, the Government need show only that the
weapon was possessed during the relevant illegal drug activity."
United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001). The
evidence in the record supports the district court’s finding that it was
not clearly improbable that the gun was connected to the drug distri-
bution. See McAllister, 272 F.3d at 233-34; United States v. Harris,
128 F.3d 850, 852 (4th Cir. 1997).

  Finally, McLennon claims the district court erred in counting a
1994 state court conviction in computing his criminal history score.
McLennon did not raise this precise objection below, but instead
4                    UNITED STATES v. MCLENNON
objected on different grounds, and cannot show the district court erred
in counting a valid conviction linked to McLennon by fingerprint evi-
dence.

   Accordingly, we affirm McLennon’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED